DETAILED ACTION
In this Office Action, amended claims 1-16, filed on September 14th, 2021 were evaluated following a non-final Office Action mailed on August 31st, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the term “set up” in the claim limitation “the processor is set up such that the first biological is measured with higher accuracy than the second biological information” renders the claim indefinite. It is unclear what limitations are imparted by the phrase “set up”. For example, it is unclear if the term “set up” intends to impart a meaning similar to “programmed”, or if intends to refer to the physical “set up” of the processor. Further regarding claim 10, it is unclear what limitation the claim intends to impart. Specifically, is unclear how a processor may be set up to measure first biological 
For purposes of examination, the claim limitation will be read as if it were written “the processor is programmed such that the first biological is measured with higher accuracy than the second biological information”, and any device which measures a first biological information and a second biological information will read on the limitations of the claim. 
Regarding clam 13, the claim limitation “wherein the processor includes a cuff configured to measure the first biological information intermittently based on a time variation of a cuff pressure and a time variation of another pulse wave signal measured by the cuff” renders the claim indefinite. Firstly, the phrase “the processor includes a cuff” is unclear in its meaning. Specifically, it is unclear if the claim is intending to recite that a processor (which is understood to be computer hardware) includes a cuff (which is understood to be a structure configured to be worn around a user’s limb), or if the claim intended to impart another limitation. Furthermore, it is understood from claim 1 that the processor is configured to “measure first biological information intermittently”. As a result, it is unclear if the processor is measuring the information, or the cuff. Lastly, it is unclear what cuff the claim is referring to in the phrase “based on a time variation of a cuff pressure”. Specifically, it is unclear if the claim is referring to a cuff “included” with the processor, or a separate cuff. This results in further indefiniteness, as it is further unclear what cuff “another pulse signal measured by the cuff” is referring to (the cuff “included” with the processor or the cuff from which a time variation of a cuff pressure is measured). As a result, the scope of the claim is indefinite and clarification is requested.

Any claim listed in the preamble as being rejected under 35 U.S.C. 112(b) which is not explicitly rejected in this section is rejected due to the claim’s incorporation of the indefinite subject matter of an explicitly rejected claim on which the non-explicitly rejected claim is dependent. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The claims are generally directed toward: a biological information measuring apparatus comprising: 
a detector configured to detect a pulse wave in a temporally continuous manner; and
a processor configured to:
measure first biological information intermittently; and 
calibrate the pulse wave based on the first biological information and calculate second biological information from the pulse wave calibrated, 
wherein the detector and the processor, are configured to be arranged along a same limb of a user, and the processor determines a maximum value and a minimum value included in the first biological information and calibrates the pulse wave using the maximum value and the minimum value.
Claim(s) 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable under Nakatani (JP 2016123424 A – cited by applicant) in view of Takenoshita et al. (US 20120289839 A1). Examiner note: 
Regarding claim 1, Nakatani teaches a biological information measuring apparatus (shown in Figure 1) comprising: a detector (2) configured to detect a pulse wave in a temporally continuous manner (paragraph 0015-0016); a measuring unit (3) configured to measure first biological information (pulse waves) intermittently (paragraph 0018); and a calculator (4) configured to calibrate the pulse wave detector based on the first biological information and calculate second biological information (blood pressure) from the pulse wave calibrated (paragraph 0029); wherein the detector and the processor, are configured to be arranged along a same limb of a user (paragraph 0017; shown in Figure 2). However, Nakatani fails to teach the processor determining a maximum value and a minimum value included in the first biological information and calibrates the pulse wave using the maximum value and the minimum value.
Takenoshita (Figure 1) teaches a processor (52) configured to calibrate a pulse wave voltage detected by an optical sensor (20; paragraph 0087) to a blood pressure value in order to calculate blood pressure (see Figure 19). This process involves determining a minimum and maximum voltage of a pulse wave signal with blood pressure values to calibrate the pulse wave signal to blood pressure (paragraph 0159-0163). 
It would have been obvious to one of ordinary skill in the art to have modified Nakatani to include the calibration method of Takenoshita, such that the maximum and minimum values of a pulse wave envelope are used to calibrate pulse wave data. Doing so would help improve the accuracy of blood pressure estimated from pulse wave measurements by accounting for issues such as an improper attachment state, differences in placement between users, and the thickness of the skin (Takenoshita paragraphs 0024-0028). 

Claim 16 recites a non-transitory computer readable medium which is executed by a computer to perform the method recited in claim 14. Nakatani in view of Takenoshita teaches the calculation unit may be controlled by a CPU which can communicate with the detector and measurement unit using wires (paragraph 0019, 0023, and 0026). Therefore, the above cited sections of Nakatani in view of Takenoshita also teaches the device of claim 16.
Regarding claim 4, Nakatani in view of Takenoshita teaches the apparatus according to claim 1, wherein the detector (Nakatani Figure 2 – element 2) is configured to be disposed on a wrist of a living body, and the measuring unit (3) is configured to be disposed closer to an upper arm than the detector (Nakatani paragraph 0017).
Regarding claim 5, Nakatani in view of Takenoshita teaches the apparatus according to claim 4, wherein a length of the detector is smaller than a length of the measuring unit in an arm-extending direction (Nakatani shown in Figure 2 – detector is smaller than the measuring unit).
Regarding claim 6, the claim is written in such a way that if any portion of the detector arranged on the palm side of a user differs in height from a portion of the third portion of the measuring unit  arranged on the palm side of the a user, the claim limitation will be met. Because the claim provides no further limitation on “a first portion” and “a third portion”, any two arbitrary points along the detector and measurement unit may be considered as the “first portion” and “third portion” respectively. Furthermore, Nakatani portrays (Figure 2) the detector (2) and measurement unit (3) as being different sizes, and discloses that the detector may be easily downsized (paragraph 0022). In addition, Nakatani discloses that the detector and measurement unit may be attached on any limb or portion of a limb where blood pressure measurement may be taken, such as the palm side of a user’s limb (paragraph 
Similarly, regarding claim 7, Nakatani in view of Takenoshita teaches the apparatus according to claim 6, wherein the third portion is larger in height than the first portion, as the “third portion” of the measurement unit may be chosen using arbitrary points that cause the portion to be larger in height than an arbitrary first portion of the detector. 
Claim 8 is rejected similarly to claim 6, as the detector and measurement unit may be attached to a back side of a hand (Nakatani paragraph 0017-0018), and an arbitrary portion of the detector may be chosen that differs in height from an arbitrary portion of the measurement unit. Therefore, Nakatani in view of Takenoshita teaches the apparatus according to claim 1, wherein a second portion of the detector differs in height from a fourth portion of the measuring unit, the second portion being arranged on a back side of a hand, the fourth portion being arranged on the back side of the hand.
Similarly regarding claim 9, the claim is written in such a way that unless the detector and measuring unit are designed to specifically have the same height from a surface of an arm on which they are arranged, the claim limitation will be met. Nakatani teaches that the pulse wave detector is small (paragraph 0022), and depicts the detector and measurement unit as being different sizes (in Figure 2). Therefore, Nakatani in view of Takenoshita teaches the apparatus according to claim 1, wherein the detector is configured to differ from the measuring unit in terms of height from a surface of an arm, at any position of the arm on which the detector and the measuring unit are arranged.
Regarding claim 10, Nakatani teaches a method of enhancing the accuracy of the first biological information taken by the measurement unit comprising taking a plurality of measurements and averaging them in order to ensure that calibration data is highly accurate (paragraph 0025). This same method of averaging a plurality of measurements is not disclosed in relation to the second biological 
Regarding claim 11, Nakatani in view of Takenoshita teaches the apparatus according to claim 1, wherein the detector is configured to detect the pulse wave for each pulse (Nakatani paragraph 0016 – “continuously monitoring a blood pressure value by pulse-wave time-series data continuously detected by the pulse wave detection unit”), and the first biological information and the second biological information are related to a blood pressure (Nakatani paragraph 0016 and 0018).
Regarding claim 12, Nakatani in view of Takenoshita teaches the apparatus according to claim 1, wherein the detector is configured to detect a pressure pulse wave as the pulse wave (Nakatani paragraph 0015).
Regarding claim 13, Nakatani in view of Takenoshita teaches the apparatus according to claim 1, wherein the measuring unit is configured to measure the first biological information intermittently based on a time variation of a cuff pressure and a time variation of a pulse wave signal (Nakatani paragraph 0018 and 0024).
Claim 15 recites a method using the same structural elements recited in claim 13 to measure biological information. Therefore, the above cited sections of Nakatani in view of Takenoshita disclose a method comprising the steps recited in claim 15.
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (JP 2016123424 A – cited by applicant), in view of Takenoshita (US 2012028939 A1) as applied to claim 1, in further view of Matsumura et al. (US 20100076328 A1).
Regarding claim 2, Nakatani in view of Takenoshita teaches the apparatus according to claim 1. In addition, Nakatani in view of Takenoshita teaches that the detector, measurement unit, and calculator may be physically connected by wires (paragraph 0019, 0023, and 0026). However, Nakatani 
Matsumura teaches a biological information measuring apparatus (Figure 25) comprising: a detector (10A) configured to detect a pulse wave that is used to calculate second biological information (paragraph 0063) and a measurement unit (191) configured to measure a first biological information (paragraph 0152). Matsumura shows the detector and the measuring unit being configured to be in the same housing (shown in Figure 25 – housing is element 180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani in view of Takenoshita with the additional teachings of Matsumura to include the detector and measuring unit in the same housing. Doing so would make the device more easily portable, and would simply constitute combining prior art elements according to known methods to yield predictable results. 
Regarding claim 3, Nakatani in view of Takenoshita in view of Matsumura teaches the apparatus of claim 1. However, Nakatani in view of Takenoshita in view of Matsumura fails to teach a connecting unit configured to physically connect and integrate the detector and measuring unit. 
Matsumura (Figure 13) teaches a connecting unit (12) which physically connects and integrates the detector (10A) and measuring unit (191; paragraph 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani in view of Takenoshita in view of Matsumura to include the additional teachings of Matsumura and include a connecting member which physically connects and integrates the detector and measuring unit. The supporting member helps to insulate the detector and ensure proper contact between the detector and skin (Matsumura paragraph 0068), and would simply constitute combining prior art elements according to known methods to yield predictable results. 

Response to Arguments 
The two Kitigawa references (US 20190380579 and US 20190380596) used in the previously stated Double Patenting rejections have been added to PTO-892 as requested. However, Examiner notes that the terminal disclaimer is sufficient to overcome the previously stated double patenting rejections. 
Applicant’s amendments were sufficient to avoid invocation of 35 U.S.C. 112(f). As a result, no claims are currently being interpreted under 35 U.S.C. 112(f).
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 112(b) were considered. Regarding claim rejections of claims 1, 6, 14, and 16, the applicant’s amendments were sufficient to overcome the previously stated rejections under 35 U.S.C. 112(b). However, applicant’s amendments were not sufficient to overcome rejections of claims 10 and 13. In particular, in regards to claim 10, it is still unclear how the claimed invention may measure a first biological information with “higher accuracy” than a second biological information unless the true value of a biologic information is known. Without establishing the true value of a biological information, it is not possible to determine if one biological information is more accurate than another. Continued rejection of claims 10 and 13 in light of the amended subject matter is articulated in the “Claim Rejections – 35 U.S.C. 112(b)” section above.
Applicant’s amendments to claims 9 were sufficient to overcome the previously stated rejection of claim 9 under 35 U.S.C. 101. As a result, the claim rejection of claim 9 under 35 U.S.C. 101 has been withdrawn.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 102(a)(1) have been considered and deemed persuasive. As a result, the previously stated claim rejection of claims 1 and 4-16 under 35 U.S.C. 102(a)(1) have been withdrawn. However, continued rejection of claims 1 and 4-16 in light of the additional Takenoshita reference (US 20120289839 A1) is articulated in the “Claim Rejections – 35 U.S.C. 103” section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/R.T.P./Examiner, Art Unit 3791



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791